DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 80, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 14-16, 20, 23, 72-74, 76 and 80-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero et al. (20100326286).
Romero teaches a method of operation in a processor-based food preparation guidance system (par. 0038), the method comprising:
Receiving (par. 0039), by at least one processor (par. 0038), a request for preparation of a food product (par. 0039; 0049); receiving, by the at least one processor, at least one physical characteristic of the food product comprising food product type (par. 0045) or initial food product temperature (par. 0037 temp continuously monitored, initial taken as first temp measurement; alternatively par. 0046 relative first temperature reached prior to reducing).
in response to the received request and the at least one physical characteristic of the food product, causing, by the at least one processor, a cooking program to be generated (par 0039-0040),
wherein the cooking program includes at least one of instructions (par. 0039, 0040) or data (par. 0038) usable by an immersion circulator (par. 0032) to perform a cooking process for cooking the food product (par. 0036),
wherein the thermal immersion circulator includes a heating element configured to heat a liquid bath (par. 0028);
controlling, by the at least one processor, the immersion circulator to perform the cooking process to cook the food product according to the cooking program (par. 0038-0039),
wherein controlling the immersion circulator to perform the cooking process includes controlling the immersion circulator to heat the liquid bath to heat the food product to a particular temperature (par. 0040; boiling vs non-boiling temp.; par. 0045; par. 0051 scale 20-80C),

determining, by the at least one processor, an estimated time when the food product will be heated to the particular temperature based at least in part on the obtained measurement (par. 0051 end cooking operation; par. 0045; estimate relative different time requires; par. 0046; time when temperature must be changed relative final completion temperature; par. 0051 timer; estimated time relative timer; set time),
and determining that the food product has been held at the particular temperature for a predetermined period of time (par. 0046 first or second time), wherein in response to a positive determination the method further includes controlling, by the at least one processor, the immersion circulator to hold the liquid bath at a safe holding temperature after the estimated time (par. 0046 second temperature), wherein the safe holding temperature is less than the particular temperature (par. 0046) and wherein the measurement indicative of the characteristic of the cooking process comprises measuring temperature of the liquid bath (par. 0036), wherein the temperature of the liquid bath is measured by a sensor in direct contact with liquid of the liquid bath being pumped from an inlet to an outlet of the immersion circulator (par. 0036; closed loop).
Wherein causing a cooking program to be generated comprises causing a cooking program to be generated at the food preparation guidance system (par. 0039), the method further comprising:
sending the generated cooking program from the food preparation guidance system to the immersion circulator over a data channel (par. 0039).
Wherein sending the generated cooking program from the food preparation guidance system to the immersion circulator comprises:
sending the generated cooking program from the food preparation guidance system to the immersion circulator over the data channel via a user computing device coupled to each of the food preparation guidance system and the immersion circulator (par. 0039).
Wherein causing a cooking program to be generated comprises causing a cooking program to be generated that includes at least one of instructions or data usable by the immersion circulator to perform the cooking process for the food product (par. 0039).
causing a prompt to be provided on a client computing device (par. 0049-0052), the prompt including a request for a selection of an end characteristic for the food product 
wherein causing a cooking program to be generated comprises causing a cooking program to be generated based at least in part on the selection of the end characteristic for the food product (par. 0039; par. 0040; par. 0045).
Wherein causing a prompt to be provided on a client computing device comprises causing at least one of a first set of at least two prompts to be presented by the user computing device (par. 0040), each of the prompts in the first set of at least two prompts depicting respective different textures (par. 0040 boiling vs steam vs low temp; par. 0045; 0051), consistencies (par. 0040 boiling vs steam vs low temp; par. 0045; 0051) or doneness for the food product (par. 0040 boiling vs steam vs low temp; par. 0045; 0051).
Wherein causing at least one of a first set of at least two prompts to be presented by the user computing device comprises causing at least one of a first set of images (par. 0051; temp scale; timer in minutes) to be displayed by the user computing device (par. 0051; screen).
Wherein receiving a request for preparation of the food product comprises receiving, via a user computing device, a selection of the food product by a processor-based food preparation guidance system over a data channel (par. 0039), and causing a cooking program to be generated comprises generating a cooking program by the food preparation guidance system (par. 0039).
Further comprising: causing the estimated time to be presented by a user computing device.
Wherein causing a cooking program to be generated comprises causing the determination of at least one of a cooking temperature or a cooking time for the food product (par. 0038; par. 0040; 0051).
Wherein causing a cooking program to be generated comprises causing the determination of the cooking temperature and the cooking time for the food product (par. 0046; first and second temp., combined time first and second temp.).
Wherein causing the determination of the cooking temperature and the cooking time for the food product comprises performing one or more simulations (par. 0050; programmed in advance) based on user input indicative of a selected food product and one or more ending preferences (par. 0050 temperature control method).

Wherein causing at least one of a first set of at least two prompts to be presented by the user computing device comprises causing at least one of a first set of images to be displayed by the user computing device (par. 0051).
Wherein the receiving, by the at least one processor, the at least one physical characteristic of the food product comprises the food product type (par. 0045) or initial food product temperature (par. 0037 temp continuously monitored, initial taken as first temp measurement; alternatively par. 0046 relative first temperature reached prior to reducing).
With respect to Independent claim 81, a method of operation in a processor-based food preparation guidance system, the method comprising:
receiving, by at least one processor, a request for preparation of a food product (par. 0038, 0040),
in response to the received request, causing, by the at least one processor (par. 0038), a cooking program to be generated (par. 0039, 0040, 0046, 0051), the cooking program including at least one of instructions or data usable by a cooking appliance to perform a cooking process for the food product (par. 0038), wherein the cooking program includes at least one of instructions or data usable by a cooking appliance (par. 0038) to perform an accelerated cooking process (par. 0046) for the food product, wherein during the accelerated cooking process the cooking appliance first heats fluid to a first temperature above a set-point temperature (par. 0046), and second heats fluid to a second temperature less than or equal to the set-point temperature (par. 0046 and reducing temperature),
controlling, by the at least one processor, a cooking appliance to perform the cooking process for the food product according to the cooking program (par. 0048),
obtaining, by the at least one processor, at least one parameter measurement indicative of a characteristic of the cooking process during the controlling of the cooking appliance, wherein the obtaining at least one parameter measurement indicative of a characteristic of the cooking process comprises obtaining a plurality of temporally spaced temperature measurements (par. 0037; food temp) and a plurality of corresponding temporally spaced measurements of an amount of heat transferred to the fluid (par. 0036; water temp; par. 0050 vary power),
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 14-16, 20-23, 72-74, 76 and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eades et al. (20110185915).

Romero is taken as above.

Alternatively with respect to the phrase of claim 1, “receiving, by the at least one processor, at least one physical characteristic of the food product comprising food product type.  Since Romero teaches a display for choosing cooking options, including cooking options characteristic of food products doneness defined by temperature (par. 0045) and since Romero further teaches the cooking doneness levels specific to a food type such as meat.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the display option specific to meat as taught by Romero to further include the option of a pre-programmed graphically visual option common in household cooking such as steak, pork, chicken, or fish as taught by Eads (par. 0046) thus providing additional display options specific to cooking parameters which are easily recognizable and common for user specific setting as taught by both.
Alternatively with respect to the phrase of Independent claim 81, “generating and displaying one or more projections about the cooking process to a user”.  Since Romero teaches a display screen comprising a numerical time display (par. 0051), in addition to providing a user an indication of completion of the cooking time.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, at the end of the cooking process providing a visual indication of cooking completion as taught by both such as in the instant case providing a message on the timer “end” for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be alerted when a preset cooking time as taught by both has elapsed.
With respect to claim 21, Since Romero teaches a display screen comprising a numerical time display (par. 0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, causing the estimated time to be presented by a user computing device as taught by Eads (par. 0066) for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be aware of the cooking progress as time elapsed as opposed to having to manually record time and observe cooking.
Wherein causing the estimated time to be presented by a user computing device comprises sending data to the user computing device over a data channel (par. 0039).


Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Rankin (20130294477).
Romero teaches immersion cooking of foods in controlled temperature water baths and thus one of ordinary skill in the art would have been motivated to look to the art of immersion cookers as taught by Rankin.
With respect to claim 78, since Romero teaches providing pre-set temperatures and since Romero teaches a display for providing an audio or visual signal to the user indicating temperature (par. 0051) prior to starting a new cycle (par. 0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide an alert to the user when the temperature of the water bath is achieved as taught by Rankin for its art recognized purpose of providing a signal when the predetermined temperature of the water has been achieved and signaling to place food in the bath (par. 0035) to begin a cooking process at a desired predetermined temperature as opposed to starting at undesired temperatures as taught by both.


Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eades et al. (20110185915) and Rankin (20130294477).
Romero teaches immersion cooking of foods in controlled temperature water baths and thus one of ordinary skill in the art would have been motivated to look to the art of immersion cookers as taught by Rankin.
With respect to claim 78, since Romero teaches providing pre-set temperatures and since Romero teaches a display for providing an audio or visual signal to the user indicating temperature (par. 0051) prior to starting a new cycle (par. 0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide an alert to the user when the temperature of the water bath is achieved as taught by Rankin for its art recognized purpose of providing a signal when the predetermined temperature of the water has been achieved and signaling to place food in the bath (par. 0035) to begin a cooking process at a desired predetermined temperature as opposed to starting at undesired temperatures as taught by both.

Claims 18 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Do et al. (20090258331).
Though silent to a request for preparation of a food product from a remotely located client computing device (par. 0037) and more specifically with respect to claim 75 wireless .  

Claims 18 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eads (20110185915) and Do et al. (20090258331).
Though silent to a request for preparation of a food product from a remotely located client computing device (par. 0037) and more specifically with respect to claim 75 wireless communication, Romero does teach providing a user input to a computing device.  Thus since there are only two options, either wired or wireless communication, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach wireless communication since Do et al. teaches it is known to provide wireless or wired communication between an information handling system and another computer system or device (par. 0037) the motivation being providing remote communication to obtain and provide real time communication for instant cooking or for scheduled cooking for later in the day as desired by Romero.  


Response to Arguments
In response to applicant's arguments directed to Eads and Rankin being silent to teaching a temperature sensor in direct contact with the water inside the cooking chamber, applicants urging are persuasive however Romero (20100326286) teaches such.  Thus in response to applicant's arguments against the references individually it is noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) where in the instant case Eads and Rankin are relied upon with respect to cooking display option.
With respect to newly added claim 81, Romero further teaches in response to the received request, causing, by the at least one processor (par. 0038), a cooking program to be generated (par. 0039, 0040, 0046, 0051), the cooking program including at least one of instructions or data usable by a cooking 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792